DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McCormick on 17 January 2022.
The application has been amended as follows: 
Claim 1:
An implantable physiological measurement device comprising:
a sensing module configured to output a signal representative of intraocular pressure in the anterior chamber of a patient’s eye;
an antenna configured to wirelessly communicate intraocular pressure measurements to an external device;
a battery configured to supply operating power to the device; and
an elongate housing configured to house the sensing module, the antenna, and the battery, such that the sensing module, the antenna, and the battery are disposed inside the elongate housing, the elongate housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye, 
wherein the sensing module is disposed within the elongate housing at a first end of the elongate housing, such that the sensing module resides in the anterior chamber of the patient’s eye when an opposite second end of the elongate housing, along with at least a portion of the antenna or battery, resides in the supraciliary/suprachoroidal space, and 
wherein the implantable physiological measurement device is configured to be delivered to the supraciliary/suprachoroidal space via a self-trephinating wire extending beyond the second end of the elongate housing, wherein the implantable physiological measurement device comprises a passage through which the self-trephinating wire could be threaded 

The claim has been amended as above to better define the structural characteristics required to allow delivery over the self-trephinating wire.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 34-36 have been cancelled as being drawn to an invention non-elected without traverse in Applicant’s response of 6 April 2016 and as noted in the Office Action dated 2 November 2016.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 34-36 directed to an invention non-elected without traverse.  Accordingly, claims 34-36 have been cancelled as noted above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 5, 10, 12-16, 22-24, 31, 32, and 37-39, including, inter-alia, a physiological measurement device 
Alvarez teaches a similar sensing device located across the anterior chamber and supraciliary/suprachoroidal space, as discussed in previous Office Actions, but does not discuss how it is delivered; De Juan generally discloses delivering sensing devices to a supraciliary/suprachoroidal space using a self-trephinating wire, but does not explicitly disclose a passage in a sensing device’s housing through which the wire can pass. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791